UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-4173 John Hancock Investors Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: October 31, 2012 ITEM 1. SCHEDULE OF INVESTMENTS Management’s discussion of Fund performance By John Hancock Asset Management a division of Manulife Asset Management (US) LLC U.S. bonds posted positive returns overall for the 12 months ended October 31, 2012. In the first half of the reporting period, the U.S. economy showed marked signs of improvement, and European authorities took steps to ease the Continent’s persistent sovereign debt crisis. In this environment, corporate bonds and commercial mortgage-backed securities led a broad bond market rally. Over the last half of the reporting period, weaker economic data and worsening debt problems in Europe led to a flight to quality in the bond market, sending U.S. Treasury yields down to historically low levels. However, corporate bonds and other credit-related securities also continued to rally as investors sought out higher-yielding investments in a low interest-rate environment. For the full 12-month period ended October 31, 2012, corporate bonds (especially high yield) performed best, while U.S Treasury securities lagged. For the year ended October 31, 2012, John Hancock Investors Trust produced a total return of 16.14% at net asset value (NAV) and 11.13% at market price. By comparison, the average leveraged closed-end investment-grade bond fund tracked by UBS Securities LLC returned 14.72% at NAV and 18.51% at market price. The Fund’s benchmark, the Barclays Capital U.S. Government/Credit Bond Index, which is unleveraged and does not include below investment-grade bonds, returned 5.90%. The Fund’s outperformance of its benchmark index was driven primarily by sector allocation, particularly overweight positions in commercial mortgage-backed securities and corporate bonds, which were the top performing segments of the bond market during the reporting period. A heavy emphasis on high-yield bonds within the corporate sector also added value versus the benchmark, as did an underweight position in Treasury bonds. During the period, we selectively added a number of corporate bonds issued by companies in emerging markets, which we believe in many cases offer stronger balance sheets, more attractive valuations and higher yields than U.S. corporate securities with comparable credit ratings. This commentary reflects the views of the portfolio managers through the end of the period discussed in this report. The managers’ statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. The major factors in the Fund’s performance are interest-rate and credit risk. When interest rates rise, bond prices usually fall. Higher-yielding bonds are riskier than lower-yielding bonds, and their value may fluctuate more in response to market conditions. 6 Investors Trust | Annual report Portfolio summary Portfolio Composition 1 Corporate Bonds 64.8% Preferred Securities 0.9% U.S. Government Agency 13.6% Term Loans 0.8% Collateralized Mortgage Obligations 6.8% Convertible Bonds 0.7% U.S. Government 5.7% Common Stocks 0.6% Asset-Backed Securities 2.4% Capital Preferred Securities 0.3% Foreign Government Obligations 2.3% Short-Term Investments 1.1% Quality Composition U.S. Government 5.7% B 26.8% U.S. Government Agency 13.6% CCC & Below 13.1% AAA 3.1% Not Rated 0.4% AA 1.5% Preferred Securities 0.9% A 6.8% Equity 0.6% BBB 15.3% Short-Term Investments 1.1% BB 11.1% 1 As a percentage of the Fund’s total investments on 10-31-12. 2 Ratings are from Moody’s Investors Service, Inc. If not available, we have used Standard & Poor’s ratings. In the absence of ratings from these agencies, we have used Fitch, Inc. ratings. “Not Rated” securities are those with no ratings available from these agencies. All ratings are as of 10-31-12 and do not reflect subsequent downgrades or upgrades, if any. Annual report | Investors Trust 7 Fund’s investments As of 10-31-12 Maturity Rate (%) date Par value Value Corporate Bonds 95.2% (64.8% of Total Investments) (Cost $158,295,712) Consumer Discretionary 14.2% Auto Components 0.3% Allison Transmission, Inc. (S)(Z) 7.125 05-15-19 $550,000 585,055 Automobiles 0.1% Chrysler Group LLC (Z) 8.250 06-15-21 240,000 256,500 Hotels, Restaurants & Leisure 3.1% Downstream Development Authority of the Quapaw Tribe of Oklahoma (S)(Z) 10.500 07-01-19 1,000,000 1,080,000 Greektown Superholdings, Inc. (Z) 13.000 07-01-15 2,179,000 2,339,701 Little Traverse Bay Bands of Odawa Indians (S) 9.000 08-31-20 328,000 305,040 Mashantucket Western Pequot Tribe, Series A (H)(S) 8.500 11-15-15 1,625,000 195,000 Mohegan Tribal Gaming Authority, PIK (S) 11.000 09-15-18 1,000,000 741,250 Waterford Gaming LLC (S) 8.625 09-15-14 695,903 378,919 Yonkers Racing Corp. (S)(Z) 11.375 07-15-16 351,000 372,060 Household Durables 1.3% Corporacion GEO SAB de CV (S) 8.875 03-27-22 1,000,000 1,057,500 Desarrolladora Homex SAB de CV (S) 9.750 03-25-20 1,000,000 1,010,000 Standard Pacific Corp. (Z) 8.375 05-15-18 140,000 163,100 Leisure Equipment & Products 0.3% Easton-Bell Sports, Inc. (Z) 9.750 12-01-16 465,000 501,042 Media 4.8% Cinemark USA, Inc. (Z) 7.375 06-15-21 365,000 402,413 Cinemark USA, Inc. (Z) 8.625 06-15-19 245,000 271,338 Clear Channel Communications, Inc. (Z) 10.750 08-01-16 1,385,000 1,024,900 Clear Channel Communications, Inc., PIK (Z) 11.000 08-01-16 1,806,617 1,336,897 DIRECTV Holdings LLC (Z) 5.875 10-01-19 355,000 424,380 News America, Inc. (Z) 7.750 01-20-24 980,000 1,253,065 Time Warner Cable, Inc. (Z) 8.250 04-01-19 375,000 506,697 Videotron, Ltd. (Z) 6.375 12-15-15 300,000 305,250 WMG Acquisition Corp. (Z) 11.500 10-01-18 685,000 772,338 XM Satellite Radio, Inc. (S)(Z) 7.625 11-01-18 2,000,000 2,210,000 Multiline Retail 2.1% Lotte Shopping Company, Ltd. (S)(Z) 3.375 05-09-17 1,400,000 1,459,119 Macy’s Retail Holdings, Inc. (Z) 7.875 08-15-36 215,000 230,183 Michaels Stores, Inc. (Z) 11.375 11-01-16 1,975,000 2,061,406 8 Investors Trust | Annual report See notes to financial statements Maturity Rate (%) date Par value Value Specialty Retail 1.8% Automotores Gildemeister SA (S)(Z) 8.250 05-24-21 $720,000 $777,600 Hillman Group, Inc. (Z) 10.875 06-01-18 290,000 314,650 Party City Holdings, Inc. (S)(Z) 8.875 08-01-20 1,000,000 1,062,500 Sonic Automotive, Inc. (Z) 9.000 03-15-18 145,000 157,869 Staples, Inc. (Z) 9.750 01-15-14 500,000 549,231 Toys R Us Property Company II LLC (Z) 8.500 12-01-17 225,000 241,594 Textiles, Apparel & Luxury Goods 0.4% PVH Corp. (Z) 7.375 05-15-20 550,000 616,000 Consumer Staples 4.7% Beverages 2.5% Ajecorp BV (S)(Z) 6.500 05-14-22 1,000,000 1,092,500 Anadolu Efes Biracilik Ve Malt Sanayii AS (S) 3.375 11-01-22 1,400,000 1,358,000 Corporacion Lindley SA (S) 6.750 11-23-21 245,000 282,608 SABMiller Holdings, Inc. (S)(Z) 3.750 01-15-22 1,500,000 1,648,209 Food Products 1.2% Bunge Ltd. Finance Corp. (Z) 5.350 04-15-14 1,015,000 1,073,852 Corporacion Pesquera Inca SAC (S)(Z) 9.000 02-10-17 350,000 376,250 Marfrig Holding Europe BV (S)(Z) 8.375 05-09-18 600,000 519,000 TreeHouse Foods, Inc. (Z) 7.750 03-01-18 175,000 191,625 Household Products 0.4% Reynolds Group Issuer, Inc. (Z) 8.500 05-15-18 390,000 388,050 Yankee Candle Company, Inc. 8.500 02-15-15 20,000 20,175 Yankee Candle Company, Inc., Series B (Z) 9.750 02-15-17 315,000 327,206 Personal Products 0.1% Revlon Consumer Products Corp. (Z) 9.750 11-15-15 185,000 194,944 Tobacco 0.5% Lorillard Tobacco Company (Z) 6.875 05-01-20 720,000 884,300 Energy 16.6% Energy Equipment & Services 3.7% Astoria Depositor Corp., Series B (S) 8.144 05-01-21 750,000 705,000 Forbes Energy Services, Ltd. (Z) 9.000 06-15-19 295,000 273,613 Gazprom OAO Via RBS AG (S)(Z) 9.625 03-01-13 1,000,000 1,023,500 Inkia Energy, Ltd. (S) 8.375 04-04-21 1,400,000 1,561,000 Offshore Group Investments, Ltd. 11.500 08-01-15 2,475,000 2,719,406 Trinidad Drilling, Ltd. (S)(Z) 7.875 01-15-19 265,000 284,213 Oil, Gas & Consumable Fuels 12.9% Afren PLC (S)(Z) 10.250 04-08-19 2,000,000 2,290,000 Afren PLC (S)(Z) 11.500 02-01-16 2,000,000 2,280,000 Alpha Natural Resources, Inc. (Z) 6.250 06-01-21 740,000 643,800 CNOOC Finance 2012, Ltd. (S)(Z) 5.000 05-02-42 1,000,000 1,156,588 Devon Energy Corp. (Z) 5.625 01-15-14 1,035,000 1,097,760 DTEK Finance BV (S) 9.500 04-28-15 1,000,000 1,010,600 EV Energy Partners LP (Z) 8.000 04-15-19 405,000 426,263 Georgian Oil and Gas Corp. (S)(Z) 6.875 05-16-17 1,500,000 1,548,750 Linn Energy LLC (Z) 8.625 04-15-20 390,000 426,563 McMoRan Exploration Company (Z) 11.875 11-15-14 1,100,000 1,155,000 See notes to financial statements Annual report | Investors Trust 9 Maturity Rate (%) date Par value Value Oil, Gas & Consumable Fuels (continued) Niska Gas Storage US LLC (Z) 8.875 03-15-18 $565,000 $586,188 Pan American Energy LLC (S)(Z) 7.875 05-07-21 1,100,000 902,000 Petrobras International Finance Company (Z) 5.375 01-27-21 500,000 566,569 Petroleos Mexicanos (Z) 4.875 03-15-15 1,000,000 1,070,000 Plains All American Pipeline LP (Z) 6.500 05-01-18 1,000,000 1,225,590 RDS Ultra-Deepwater, Ltd. (S)(Z) 11.875 03-15-17 1,250,000 1,409,375 Regency Energy Partners LP (Z) 9.375 06-01-16 741,000 802,133 Thermon Industries, Inc. (Z) 9.500 05-01-17 1,131,000 1,255,410 Transportadora de Gas Internacional SA ESP (S) 5.700 03-20-22 1,500,000 1,672,500 Valero Energy Corp. (Z) 4.500 02-01-15 205,000 221,067 Valero Energy Corp. (Z) 6.125 02-01-20 205,000 253,032 W&T Offshore, Inc. (S) 8.500 06-15-19 150,000 157,875 W&T Offshore, Inc. (Z) 8.500 06-15-19 525,000 552,563 Financials 19.6% Capital Markets 2.5% Morgan Stanley (Z) 3.800 04-29-16 1,000,000 1,040,267 Morgan Stanley (Z) 6.000 04-28-15 1,000,000 1,089,140 The Goldman Sachs Group, Inc. (Z) 6.150 04-01-18 1,000,000 1,170,546 The Goldman Sachs Group, Inc. (Z) 6.250 09-01-17 1,000,000 1,174,587 Commercial Banks 6.5% Banco Bradesco SA (S)(Z) 5.750 03-01-22 500,000 540,000 Banco de Galicia y Buenos Aires (S)(Z) 8.750 05-04-18 410,000 317,750 Banco do Brasil SA (S) 5.875 01-19-23 1,000,000 1,105,000 Bancolombia SA (Z) 5.950 06-03-21 860,000 993,300 Barclays Bank PLC (S)(Z) 6.050 12-04-17 1,595,000 1,741,341 BBVA Bancomer SA (S)(Z) 6.500 03-10-21 1,000,000 1,141,250 GTB Finance B.V. (S)(Z) 7.500 05-19-16 285,000 308,627 National City Bank of Indiana (Z) 4.250 07-01-18 2,000,000 2,218,712 Sberbank of Russia (S)(Z) 6.125 02-07-22 1,000,000 1,119,030 State Bank of India/London (S)(Z) 4.500 07-27-15 500,000 525,010 Turkiye Is Bankasi (S) 6.000 10-24-22 400,000 408,000 VTB Bank OJSC (9.500% to 12-6-22, then 10 Year U.S. Treasury + 8.067%) (Q)(S) 9.500 12-06-22 1,000,000 1,006,599 Consumer Finance 0.9% American Express Credit Corp. (Z) 5.125 08-25-14 1,000,000 1,079,527 SLM Corp. (Z) 8.450 06-15-18 485,000 576,389 Diversified Financial Services 3.1% Alfa Bank OJSC (S)(Z) 7.750 04-28-21 300,000 326,640 Bank of Ceylon (S)(Z) 6.875 05-03-17 1,000,000 1,072,500 Corp Andina de Fomento (Z) 3.750 01-15-16 690,000 724,458 Gruposura Finance (S)(Z) 5.700 05-18-21 440,000 490,600 Intercorp Retail Trust (S)(Z) 8.875 11-14-18 305,000 347,700 JPMorgan Chase & Company (Z) 3.450 03-01-16 2,000,000 2,127,644 Nationstar Mortgage LLC (Z) 10.875 04-01-15 375,000 405,469 Insurance 2.0% CNA Financial Corp. (Z) 7.350 11-15-19 655,000 820,266 Liberty Mutual Group, Inc. (S)(Z) 6.500 05-01-42 230,000 261,458 10 Investors Trust | Annual report See notes to financial statements Maturity Rate (%) date Par value Value Insurance (continued) Lincoln National Corp. (7.000% to 5-17-16, then 3 month LIBOR + 2.358%) (Z) 7.000 05-17-66 $370,000 $379,250 MetLife, Inc. (Z) 6.817 08-15-18 1,000,000 1,263,185 Symetra Financial Corp. (8.300% to 10-15-17, then 3 month LIBOR + 4.177%) (S)(Z) 8.300 10-15-37 520,000 535,600 Willis North America, Inc. (Z) 7.000 09-29-19 215,000 260,077 Investment Companies 0.7% IPIC GMTN, Ltd. (S)(Z) 5.500 03-01-22 1,000,000 1,152,500 Real Estate Investment Trusts 1.2% DuPont Fabros Technology LP (Z) 8.500 12-15-17 350,000 385,000 Health Care REIT, Inc. (Z) 6.200 06-01-16 345,000 395,686 Plum Creek Timberlands LP (Z) 5.875 11-15-15 345,000 379,457 Servicios Corporativos Javer SAPI de CV (S) 9.875 04-06-21 1,000,000 1,020,000 Real Estate Management & Development 2.7% Country Garden Holdings Company, Ltd. (S) 11.125 02-23-18 1,000,000 1,122,500 General Shopping Investments, Ltd. (12.000% to 3-20-17, then 5 Year USGG + 11.052%) (Q)(S) 12.000 03-20-17 500,000 440,000 Realogy Corp. (Z) 11.500 04-15-17 1,095,000 1,182,600 Realogy Corp. (Z) 12.000 04-15-17 1,843,221 1,990,679 Health Care 2.0% Health Care Providers & Services 1.5% AmerisourceBergen Corp. (Z) 3.500 11-15-21 1,000,000 1,094,239 BioScrip, Inc. (Z) 10.250 10-01-15 510,000 545,700 Emergency Medical Services Corp. (Z) 8.125 06-01-19 100,000 106,000 ExamWorks Group, Inc. (Z) 9.000 07-15-19 680,000 714,000 HCA, Inc. (Z) 7.500 02-15-22 130,000 145,275 Pharmaceuticals 0.5% Catalent Pharma Solutions, Inc. (P)(Z) 9.500 04-15-15 432,268 443,615 Endo Health Solutions, Inc. (Z) 7.250 01-15-22 345,000 372,600 Industrials 8.3% Aerospace & Defense 0.6% Ducommun, Inc. 9.750 07-15-18 160,000 169,200 Kratos Defense & Security Solutions, Inc. (Z) 10.000 06-01-17 400,000 432,000 TransDigm, Inc. (Z) 7.750 12-15-18 495,000 545,738 Airlines 3.7% America West Airlines 2001-1 Pass Through Trust (Z) 7.100 04-02-21 404,427 424,648 American Airlines 2011-1 Class B Pass Through Trust (S) 7.000 01-31-18 1,257,119 1,283,833 Continental Airlines 1999-1 Class A Pass Through Trust (Z) 6.545 02-02-19 205,712 226,283 Continental Airlines 2000-2 Class B Pass Through Trust 8.307 04-02-18 113,673 120,493 Delta Air Lines 2007-1 Class A Pass Through Trust (Z) 6.821 08-10-22 660,016 741,660 Global Aviation Holdings, Inc. (H) 14.000 08-15-13 1,263,000 361,534 TAM Capital 3, Inc. (S)(Z) 8.375 06-03-21 505,000 558,025 TAM Capital, Inc. (Z) 7.375 04-25-17 860,000 939,550 See notes to financial statements Annual report | Investors Trust 11 Maturity Rate (%) date Par value Value Airlines (continued) UAL 2009-1 Pass Through Trust (Z) 10.400 11-01-16 $258,455 $296,914 UAL 2009-2A Pass Through Trust (Z) 9.750 01-15-17 570,093 659,882 United Air Lines, Inc. (S)(Z) 12.000 11-01-13 820,000 840,500 Building Products 0.3% Euramax International, Inc. (Z) 9.500 04-01-16 120,000 110,400 Nortek, Inc. (Z) 8.500 04-15-21 235,000 252,625 Voto-Votorantim Overseas Trading Operations NV (S)(Z) 6.625 09-25-19 160,000 188,000 Commercial Services & Supplies 0.9% Garda World Security Corp. (S)(Z) 9.750 03-15-17 765,000 808,031 Iron Mountain, Inc. (Z) 8.375 08-15-21 760,000 839,800 Construction & Engineering 0.7% Aeropuertos Argentina 2000 SA (S) 10.750 12-01-20 1,395,000 1,300,838 Electrical Equipment 0.7% Coleman Cable, Inc. (Z) 9.000 02-15-18 295,000 314,175 WPE International Cooperatief UA (S) 10.375 09-30-20 1,000,000 860,000 Industrial Conglomerates 0.2% Hutchison Whampoa International, Ltd. (S)(Z) 4.625 09-11-15 385,000 418,606 Machinery 0.2% Thermadyne Holdings Corp. (Z) 9.000 12-15-17 260,000 274,300 Marine 0.1% Navios South American Logistics, Inc. 9.250 04-15-19 200,000 189,500 Road & Rail 0.9% Avis Budget Car Rental LLC (Z) 9.625 03-15-18 345,000 384,244 Georgian Railway JSC (S) 7.750 07-11-22 1,000,000 1,119,200 Information Technology 1.8% Computers & Peripherals 0.3% Seagate HDD Cayman (Z) 7.000 11-01-21 565,000 590,425 Electronic Equipment, Instruments & Components 1.1% CDW LLC (Z) 8.000 12-15-18 500,000 546,250 Freescale Semiconductor, Inc. (S)(Z) 9.250 04-15-18 290,000 310,300 Viasystems, Inc. (S)(Z) 7.875 05-01-19 1,000,000 977,500 IT Services 0.4% Brightstar Corp. (S) 9.500 12-01-16 700,000 749,000 Materials 13.4% Chemicals 1.3% American Pacific Corp. (Z) 9.000 02-01-15 350,000 354,813 Braskem Finance, Ltd. (S)(Z) 5.750 04-15-21 200,000 220,000 Fufeng Group, Ltd. (S)(Z) 7.625 04-13-16 985,000 960,375 Mexichem SAB de CV (S) 4.875 09-19-22 750,000 793,125 Construction Materials 3.3% Cemex Finance LLC (S) 9.375 10-12-22 1,000,000 1,045,000 Cemex Finance LLC (S)(Z) 9.500 12-14-16 1,000,000 1,061,250 Cemex SAB de CV (S)(Z) 9.000 01-11-18 1,000,000 1,037,500 China Shanshui Cement Group, Ltd. (S)(Z) 8.500 05-25-16 350,000 360,500 Magnesita Finance, Ltd. (Q)(S) 8.625 04-05-17 1,000,000 1,054,880 12 Investors Trust | Annual report See notes to financial statements Maturity Rate (%) date Par value Value Construction Materials (continued) Votorantim Cimentos SA (S) 7.250 04-05-41 $1,000,000 $1,130,000 Vulcan Materials Company (Z) 7.500 06-15-21 120,000 135,600 Containers & Packaging 2.6% AEP Industries, Inc. (Z) 8.250 04-15-19 355,000 376,300 Berry Plastics Corp. (Z) 8.250 11-15-15 770,000 804,650 Berry Plastics Corp. (Z) 9.750 01-15-21 500,000 567,500 Cascades, Inc. (Z) 7.875 01-15-20 240,000 254,400 Graphic Packaging International, Inc. (Z) 7.875 10-01-18 236,000 260,780 Graphic Packaging International, Inc. (Z) 9.500 06-15-17 185,000 202,113 Pretium Packaging LLC 11.500 04-01-16 160,000 164,000 Sealed Air Corp. (S)(Z) 8.375 09-15-21 1,500,000 1,650,000 Tekni-Plex, Inc. (S) 9.750 06-01-19 275,000 294,250 Metals & Mining 5.5% AngloGold Ashanti Holdings PLC (Z) 5.125 08-01-22 1,000,000 1,018,889 APERAM (S)(Z) 7.750 04-01-18 300,000 246,000 CSN Islands XI Corp. (S)(Z) 6.875 09-21-19 250,000 288,125 Essar Steel Algoma, Inc. (S)(Z) 9.375 03-15-15 500,000 471,250 Evraz Group SA (S) 6.750 04-27-18 500,000 503,750 First Quantum Minerals, Ltd. (S) 7.250 10-15-19 1,500,000 1,530,000 Gerdau Holdings, Inc. (S)(Z) 7.000 01-20-20 360,000 423,360 Metinvest BV (S)(Z) 8.750 02-14-18 555,000 532,661 Midwest Vanadium Pty, Ltd. (S) 11.500 02-15-18 1,000,000 600,000 Rain CII Carbon LLC (S) 8.000 12-01-18 945,000 963,900 Rio Tinto Finance USA, Ltd. (Z) 7.125 07-15-28 710,000 975,609 SunCoke Energy, Inc. (Z) 7.625 08-01-19 105,000 107,363 Teck Resources, Ltd. 10.750 05-15-19 120,000 144,497 Vedanta Resources PLC (S)(Z) 8.250 06-07-21 795,000 816,863 Winsway Coking Coal Holding, Ltd. (S)(Z) 8.500 04-08-16 1,425,000 1,132,875 Paper & Forest Products 0.7% Boise Paper Holdings LLC (Z) 8.000 04-01-20 515,000 563,925 Resolute Forest Products (Z) 10.250 10-15-18 537,000 612,180 Telecommunication Services 11.5% Diversified Telecommunication Services 5.4% Axtel SAB de CV (S)(Z) 7.625 02-01-17 810,000 453,600 Axtel SAB de CV (S)(Z) 9.000 09-22-19 260,000 145,600 Cincinnati Bell, Inc. (Z) 8.750 03-15-18 540,000 545,400 Frontier Communications Corp. (Z) 7.125 03-15-19 530,000 569,750 Frontier Communications Corp. (Z) 8.750 04-15-22 435,000 501,338 GTP Acquisition Partners I LLC (S) 7.628 06-15-16 620,000 643,662 GXS Worldwide, Inc. (Z) 9.750 06-15-15 430,000 445,050 Intelsat Luxembourg SA (Z) 11.250 02-04-17 1,470,000 1,543,500 Intelsat Luxembourg SA, PIK (Z) 11.500 02-04-17 390,000 410,475 Sable International Finance, Ltd. (S)(Z) 7.750 02-15-17 250,000 267,500 Satmex Escrow SA de CV 9.500 05-15-17 1,404,000 1,488,240 Wind Acquisition Finance SA (S) 7.250 02-15-18 1,000,000 975,000 Wind Acquisition Finance SA (S) 11.750 07-15-17 1,000,000 975,000 Wind Acquisition Holdings Finance SA, PIK (S) 12.250 07-15-17 530,625 451,031 See notes to financial statements Annual report | Investors Trust 13 Maturity Rate (%) date Par value Value Wireless Telecommunication Services 6.1% CC Holdings GS V LLC (S)(Z) 7.750 05-01-17 $410,000 $436,650 Clearwire Communications LLC (S) 12.000 12-01-17 2,000,000 2,215,000 Colombia Telecomunicaciones SA ESP (S)(Z) 5.375 09-27-22 1,000,000 1,022,500 Crown Castle Towers LLC (S)(Z) 4.883 08-15-20 750,000 856,367 Digicel Group, Ltd. (S)(Z) 8.250 09-30-20 265,000 285,538 Nextel Communications, Inc. (Z) 7.375 08-01-15 696,000 696,870 NII Capital Corp. (Z) 10.000 08-15-16 320,000 317,600 SBA Tower Trust (S) 2.933 12-15-17 380,000 389,704 SBA Tower Trust (S) 5.101 04-17-17 580,000 644,074 Sprint Nextel Corp. (Z) 11.500 11-15-21 2,150,000 2,859,500 VimpelCom Holdings BV (S) 7.504 03-01-22 1,000,000 1,080,000 Utilities 3.1% Electric Utilities 2.5% Beaver Valley II Funding 9.000 06-01-17 298,000 305,235 BVPS II Funding Corp. (Z) 8.890 06-01-17 441,000 485,642 CE Generation LLC 7.416 12-15-18 448,400 448,961 Centrais Eletricas do Para SA (H)(S)(Z) 10.500 06-03-16 415,000 66,400 Exelon Corp. (Z) 4.900 06-15-15 1,015,000 1,115,848 FPL Energy National Wind LLC (S) 5.608 03-10-24 198,791 187,017 Israel Electric Corp., Ltd. (S)(Z) 6.700 02-10-17 1,000,000 1,094,633 PNPP II Funding Corp. (Z) 9.120 05-30-16 214,000 222,055 Texas Competitive Electric Holdings Company LLC (S) 11.500 10-01-20 155,000 110,825 W3A Funding Corp. (Z) 8.090 01-02-17 299,538 306,020 Independent Power Producers & Energy Traders 0.6% Listrindo Capital BV (S) 6.950 02-21-19 1,000,000 1,132,420 Convertible Bonds 1.1% (0.7% of Total Investments) (Cost $1,865,195) Industrials 0.3% Airlines 0.3% United Continental Holdings, Inc. (Z) 4.500 06-30-21 550,000 520,707 Materials 0.3% Containers & Packaging 0.3% Owens-Brockway Glass Container, Inc. (S)(Z) 3.000 06-01-15 500,000 492,188 Telecommunication Services 0.5% Wireless Telecommunication Services 0.5% Clearwire Communications LLC (S) 8.250 12-01-40 1,000,000 971,875 Capital Preferred Securities (a) 0.4% (0.3% of Total Investments) (Cost $700,000) Financials 0.4% Commercial Banks 0.4% HSBC Finance Capital Trust IX (5.911% to 11-30-15, then 3 month LIBOR + 1.926%) (Z) 5.911 11-30-35 700,000 697,697 14 Investors Trust | Annual report See notes to financial statements Maturity Rate (%) date Par value Value U.S. Government & Agency Obligations 28.3% (19.3% of Total Investments) (Cost $48,448,181) U.S. Government 8.4% U.S. Treasury Bonds Bond (Z) 3.125 02-15-42 $410,000 433,126 U.S. Treasury Notes Note 0.625 09-30-17 9,000,000 8,964,144 Note (Z) 1.750 05-15-22 1,120,000 1,129,887 Note (Z) 2.000 04-30-16 3,460,000 3,643,003 U.S. Treasury Strips, PO (Z) 2.907 11-15-30 1,025,000 626,757 U.S. Government Agency 19.9% Federal Home Loan Mortgage Corp. 30 Yr Pass Thru (Z) 5.000 03-01-41 3,076,996 3,469,782 30 Yr Pass Thru (Z) 6.500 06-01-37 28,657 32,136 30 Yr Pass Thru (Z) 6.500 10-01-37 66,566 74,608 30 Yr Pass Thru (Z) 6.500 11-01-37 144,494 161,858 30 Yr Pass Thru (Z) 6.500 12-01-37 65,628 73,514 30 Yr Pass Thru (Z) 6.500 03-01-38 277,592 311,168 Federal National Mortgage Association 30 Yr Pass Thru 3.000 10-29-27 670,000 671,084 30 Yr Pass Thru (Z) 3.500 06-01-42 2,471,479 2,645,734 30 Yr Pass Thru (Z) 4.000 12-01-40 6,143,464 6,783,908 30 Yr Pass Thru (Z) 4.000 09-01-41 4,916,917 5,344,986 30 Yr Pass Thru (Z) 4.000 10-01-41 2,396,406 2,621,514 30 Yr Pass Thru (Z) 4.500 10-01-40 3,540,417 3,912,305 30 Yr Pass Thru (Z) 5.000 02-01-41 473,118 519,061 30 Yr Pass Thru (Z) 5.000 04-01-41 844,873 956,222 30 Yr Pass Thru (Z) 5.500 06-01-38 2,051,868 2,247,205 30 Yr Pass Thru (Z) 5.500 08-01-40 315,902 346,815 30 Yr Pass Thru (Z) 6.000 05-01-37 1,419,202 1,578,692 30 Yr Pass Thru (Z) 6.500 07-01-36 545,643 615,458 30 Yr Pass Thru (Z) 6.500 10-01-37 348,843 393,368 30 Yr Pass Thru (Z) 6.500 01-01-39 2,155,454 2,430,570 Foreign Government Obligations 3.4% (2.3% of Total Investments) (Cost $5,947,705) Argentina 1.7% City of Buenos Aires (S)(Z) 12.500 04-06-15 2,500,000 2,375,000 Provincia de Neuquen (S) 7.875 04-26-21 680,000 544,000 Georgia 0.1% Republic of Georgia (S)(Z) 6.875 04-12-21 200,000 229,500 Peru 0.1% Republic of Peru (Z) 7.350 07-21-25 175,000 254,625 Poland 0.7% Republic of Poland (Z) 5.000 03-23-22 1,000,000 1,165,190 South Korea 0.1% Korea Development Bank (Z) 4.375 08-10-15 205,000 221,852 Ukraine 0.7% City of Kyiv (S)(Z) 9.375 07-11-16 1,285,000 1,182,608 See notes to financial statements Annual report | Investors Trust 15 Maturity Rate (%) date Par value Value Term Loans (M) 1.2% (0.8% of Total Investments) (Cost $2,175,941) Consumer Discretionary 0.5% PRIMEDIA, Inc. 7.500 01-12-18 $938,125 891,219 Consumer Staples 0.1% Revlon Consumer Products Corp. 4.750 11-17-17 241,938 242,051 Health Care 0.2% National Mentor Holdings, Inc. 7.000 02-09-17 344,750 339,764 Industrials 0.4% Delta Air Lines, Inc. 5.500 04-20-17 691,250 693,497 Collateralized Mortgage Obligations 10.0% (6.8% of Total Investments) (Cost $14,819,239) Commercial & Residential 6.2% American Home Mortgage Assets LLC Series 2006-6, Class XP IO 2.149 12-25-46 6,676,655 617,591 American Tower Trust Series 2007-1A, Class C (S) 5.615 04-15-37 195,000 200,773 Commercial Mortgage Pass Through Certificates Series 2012-LC4, Class B (P) 4.934 12-10-44 365,000 410,100 Series 2012-LC4, Class C (P) 5.649 12-10-44 290,000 328,368 Countrywide Alternative Loan Trust Series 2006-OA12, Class X IO 2.660 09-20-46 31,162,210 1,967,058 GSR Mortgage Loan Trust Series 2006-4F, Class 6A1 6.500 05-25-36 2,457,709 1,846,939 Series 2004-9, Class B1 (P) 3.276 08-25-34 759,804 326,554 Harborview Mortgage Loan Trust Series 2005-8, Class 1X IO 2.184 09-19-35 3,918,116 253,405 Series 2007-3, Class ES IO 0.350 05-19-47 7,171,688 50,919 Series 2007-4, Class ES IO 0.350 07-19-47 8,444,594 59,957 Series 2007-6, Class ES IO (S) 0.342 08-19-37 6,003,685 42,626 IndyMac Index Mortgage Loan Trust Series 2005-AR18, Class 1X IO 2.025 10-25-36 8,604,909 622,995 Series 2005-AR18, Class 2X IO 1.676 10-25-36 8,008,268 419,073 JPMorgan Chase Commercial Mortgage Securities Corp. Series 2012-HSBC, Class XA IO (S) 1.431 07-05-32 3,495,000 392,772 Morgan Stanley Capital I Series 2006-HQ10, Class AM (Z) 5.360 11-12-41 665,000 733,698 Series 2006-HQ8, Class AM (P)(Z) 5.466 03-12-44 995,000 1,091,193 WaMu Mortgage Pass Through Certificates Series 2005-AR1, Class X IO 1.469 01-25-45 11,683,471 590,443 Series 2005-AR6, Class X IO 1.603 04-25-45 7,163,208 430,065 Series 2005-AR8, Class X IO 1.591 07-25-45 6,526,872 424,549 16 Investors Trust | Annual report See notes to financial statements Maturity Rate (%) date Par value Value U.S. Government Agency 3.8% Federal Home Loan Mortgage Corp. Series 3830, Class NI IO 4.500 01-15-36 $3,886,490 468,149 Series 4065, Class QA 3.000 08-15-41 863,530 894,609 Series 4068, Class AP 3.500 06-15-40 1,286,380 1,378,752 Series 4068, Class BH 3.000 06-15-40 1,079,620 1,122,817 Series K017, Class X1 IO 1.457 12-25-21 2,726,483 275,876 Series K709, Class X1 IO 1.547 03-25-19 3,284,056 272,918 Series K710, Class X1 IO 1.785 05-25-19 2,487,818 243,032 Federal National Mortgage Association Series 2012-118, Class IB IO 3.500 11-25-42 1,450,000 377,906 Series 2012-67, Class KG 3.500 02-25-41 395,410 432,620 Series 398, Class C3 IO 4.500 05-25-39 737,850 103,648 Series 402, Class 3 IO 4.000 11-25-39 765,769 99,846 Series 402, Class 4 IO 4.000 10-25-39 1,271,247 155,494 Series 407, Class 15 IO 5.000 01-25-40 1,156,896 171,052 Series 407, Class 21 IO 5.000 01-25-39 858,623 71,892 Series 407, Class 7 IO 5.000 03-25-41 873,209 153,893 Series 407, Class 8 IO 5.000 03-25-41 224,285 38,007 Series 407, Class C6 IO 5.500 01-25-40 1,843,757 296,432 Government National Mortgage Association Series 2012-114, Class IO 1.024 01-16-53 1,997,082 192,431 Asset Backed Securities 3.5% (2.4% of Total Investments) (Cost $5,662,010) Asset Backed Securities 3.5% Ace Securities Corp. Series 2006-ASP5, Class A2B (P) 0.341 10-25-36 152,247 68,950 Series 2006-ASP5, Class A2C (P) 0.391 10-25-36 299,629 136,577 Series 2006-ASP5, Class A2D (P) 0.471 10-25-36 572,750 263,763 Argent Securities, Inc. Series 2006-M2, Class A2C (P) 0.361 09-25-36 1,575,277 560,106 Asset Backed Securities Corp. Home Equity Series 2006-HE1, Class A3 (P) 0.411 01-25-36 596,389 532,454 Contimortgage Home Equity Loan Trust Series 1995-2, Class A5 8.100 08-15-25 33,847 33,591 Countrywide Asset-Backed Certificates Series 2006-3, Class 2A2 (P) 0.391 06-25-36 655,708 632,923 Dominos Pizza Master Issuer LLC Series 2012-1A, Class A2 (S) 5.216 01-25-42 1,107,400 1,233,693 Home Equity Asset Trust Series 2003-1, Class M1 (P) 1.711 06-25-33 1,049,660 891,646 Mastr Asset Backed Securities Trust Series 2006-HE4, Class A2 (P) 0.321 11-25-36 1,762,329 708,652 Morgan Stanley ABS Capital I Series 2006-HE4, Class A3 (P) 0.361 06-25-36 538,062 338,456 Sonic Capital LLC Series 2011-1A, Class A2 (S) 5.438 05-20-41 689,400 769,040 See notes to financial statements Annual report | Investors Trust 17 Shares Value Common Stocks 0.8% (0.6% of Total Investments) (Cost $2,390,374) Consumer Discretionary 0.2% Hotels, Restaurants & Leisure 0.0% Greektown Superholdings, Inc. (I) 977 54,907 Media 0.2% Charter Communications, Inc., Class A (I)(Z) 4,301 332,940 Dex One Corp. (I) 20,979 20,979 Vertis Holdings, Inc. (I) 34,015 0 Materials 0.6% Containers & Packaging 0.6% Rock-Tenn Company, Class A (Z) 14,639 1,071,428 Preferred Securities (b) 1.3% (0.9% of Total Investments) (Cost $2,700,727) Consumer Discretionary 1.0% Automobiles 0.1% General Motors Company, Series B, 4.750% (Z) 5,290 214,880 Hotels, Restaurants & Leisure 0.9% Greektown Superholdings, Inc., Series A (I) 19,074 1,498,072 Utilities 0.3% Electric Utilities 0.3% PPL Corp., 9.500% 10,000 543,300 Maturity Rate (%) date Par value Value Escrow Certificates 0.0% (0.0% of Total Investments) (Cost $0) Materials 0.0% Smurfit-Stone Container Corp. (I) 8.000 03-15-17 $1,640,000 36,900 18 Investors Trust | Annual report See notes to financial statements Par value Value Short-Term Investments 1.6% (1.1% of Total Investments) (Cost $2,800,000) Repurchase Agreement 1.6% Repurchase Agreement with State Street Corp. dated 10-31-12 at 0.010% to be repurchased at $2,800,001, on 11-1-12, collateralized by $2,860,000 Federal Home Loan Bank Discount Notes, 0.010% due 1-23-13 (valued at $2,858,570) $2,800,000 2,800,000 Total investments (Cost $245,805,084) † 146.8% Other assets and liabilities, net (46.8%) Total net assets 100.0% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. IO Interest-Only Security — (Interest Tranche of Stripped Mortgage Pool). Rate shown is the annualized yield at the end of the period. LIBOR London Interbank Offered Rate PIK Paid In Kind PO Principal-Only Security — (Principal Tranche of Stripped Security). Rate shown is the annualized yield on date of purchase. REIT Real Estate Investment Trust USGG U.S. Generic Government Yield Index (a) Includes hybrid securities with characteristics of both equity and debt that trade with, and pay, interest income. (b) Includes preferred stocks and hybrid securities with characteristics of both equity and debt that pay dividends on a periodic basis. (H) Non-income producing — Issuer is in default. (I) Non-income producing security. (M) Term loans are variable rate obligations. The coupon rate shown represents the rate at period end. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (Q) Perpetual bonds have no stated maturity date. Date shown is next call date. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $95,890,209 or 54.4% of the Fund’s net assets as of 10-31-12. (Z) All or a portion of this security is segregated as collateral pursuant to the Credit Facility Agreement. Total collateral value at 10-31-12 was $170,830,068. † At 10-31-12, the aggregate cost of investment securities for federal income tax purposes was $246,305,986. Net unrealized appreciation aggregated $12,645,590, of which $21,202,774 related to appreciated investment securities and $8,557,184 related to depreciated investment securities. The Fund had the following country concentration as a percentage of investments on 10-31-12: United States 68.5% Cayman Islands 4.1% United Kingdom 3.3% Mexico 3.1% Netherlands 2.5% Luxembourg 2.4% Argentina 2.1% Canada 1.7% Brazil 1.5% Colombia 1.4% Other Countries 9.4% See notes to financial statements Annual report | Investors Trust 19 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 10-31-12 This Statement of assets and liabilities is the Fund’s balance sheet. It shows the value of what the Fund owns, is due and owes. You’ll also find the net asset value for each common share. Assets Investments, at value (Cost $245,805,084) $258,951,576 Cash 27,964 Cash segregated at custodian for swapcontracts 820,000 Dividends and interestreceivable 3,872,581 Other receivables and prepaidexpenses 137,752 Totalassets Liabilities Credit facility agreementpayable 85,900,000 Payable for forward foreign currency exchangecontracts 42,437 Swap contracts, atvalue 1,209,063 Interestpayable 54,657 Payable toaffiliates Accounting and legal servicesfees 5,447 Trustees’fees 15,000 Other liabilities and accruedexpenses 180,154 Totalliabilities Netassets Paid-incapital $177,526,431 Undistributed net investmentincome 1,659,319 Accumulated net realized gain (loss) on investments, futures contracts, swapagreements and foreign currency transactions (14,677,620) Net unrealized appreciation (depreciation) on investments, swap agreements and translation of assets and liabilities in foreign currencies 11,894,985 Netassets Net asset value pershare Based on 8,631,305 shares of beneficial interest outstanding — unlimited number of shares authorized with no parvalue $20.44 20 Investors Trust | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 10-31-12 This Statement of operations summarizes the Fund’s investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Interest $18,493,617 Dividends 240,103 Less foreign taxeswithheld (489) Total investmentincome Expenses Investment managementfees 1,351,611 Accounting and legal servicesfees 32,892 Transfer agentfees 93,404 Trustees’fees 37,484 Printing andpostage 70,249 Professionalfees 108,215 Custodianfees 29,965 Interestexpense 828,245 Stock exchange listingfees 23,935 Other 49,114 Totalexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments (674,589) Futurescontracts (34,774) Swapcontracts (196,225) Foreign currencytransactions 45,337 Change in net unrealized appreciation (depreciation)of Investments 12,909,562 Futurescontracts (11,720) Swapcontracts (935,105) Translation of assets and liabilities in foreigncurrencies (42,444) Net realized and unrealizedgain Increase in net assets fromoperations See notes to financial statements Annual report | Investors Trust 21 F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the Fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Year ended ended 10-31-12 10-31-11 Increase (decrease) in netassets Fromoperations Net investmentincome $16,108,117 $16,423,088 Net realizedloss (860,251) (1,746,933) Change in net unrealized appreciation(depreciation) 11,920,293 (5,813,791) Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome (16,630,465) (16,821,934) From Fund sharetransactions Issued in shelf offering 443,812 — Issued pursuant to Dividend ReinvestmentPlan 1,211,695 1,224,095 Total from Fund sharetransactions Total increase(decrease) Netassets Beginning ofyear 164,209,914 170,945,389 End ofyear Undistributed net investmentincome Share activity Sharesoutstanding Beginning ofyear 8,557,999 8,498,607 Issued in shelf offering 18,640 — Issued pursuant to Dividend ReinvestmentPlan 54,666 59,392 End ofyear 22 Investors Trust | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of cash flows This Statement of cash flows shows cash flow from operating and financing activities for the period stated. For the year ended 10-31-12 Cash flows from operating activities Net increase in net assets from operations $27,168,159 Adjustments to reconcile net increase in net assets from operations to net cash provided by operating activities: Long-term investments purchased (140,157,382) Long-term investments sold 140,556,968 Increase in short-term investments (945,000) Net amortization of premium (discount) 988,363 Increase in dividends and interest receivable (39,669) Decrease in payable for investments purchased (3,500,487) Decrease in receivable for investments sold 738,370 Increase in cash segregated at custodian for swap contracts (820,000) Decrease in cash collateral at broker for futures contracts 126,300 Increase in other receivables and prepaid expenses (104,417) Increase in unrealized depreciation of swap contracts 935,105 Decrease in payable for futures variation margin (42,610) Increase in unrealized depreciation for forward foreign currency exchange 42,437 Increase in payable to affiliates 1,850 Increase in interest payable 45,237 Increase in other liabilities and accrued expenses 82,541 Net change in unrealized (appreciation) depreciation on investments (12,909,562) Net realized (gain) loss on investments 674,589 Net cash provided by operating activities Cash flows from financing activities Borrowings from credit facility agreement payable $2,600,000 Repayment of credit facility agreement payable (4,400,000) Fund shares issued in shelf offering 443,812 Cash distributions to common shareholders net of reinvestments (15,418,770) Net cash used by financing activities Net decrease in cash Cash at beginning of period Cash at end of period Supplemental disclosure of cash flow information Cash paid for interest Noncash financing activities not included herein consist of reinvestment of distributions See notes to financial statements Annual report | Investors Trust 23 Financial highlights The Financial highlights show how the Fund’s net asset value for a share has changed during the period. COMMON SHARES Periodended 10-31-12 10-31-11 10-31-10 10-31-09 10-31-08 1 12-31-07 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 1.88 1.93 2.15 1.70 1.49 1.89 Net realized and unrealized gain (loss) oninvestments 1.30 (0.88) 2.00 3.51 (4.80) (0.72) Distributions to Auction Preferred Shares(APS) — (0.19) (0.55) Total from investmentoperations Less distributions to commonshareholders From net investmentincome (1.94) (1.97) (2.07) (1.69) (1.20) (1.31) Anti-dilutive impact of shelf offering 0.01 — Net asset value, end ofperiod Per share market value, end ofperiod Total return at net asset value (%) 3 4 Total return at market value (%) 3 4 Ratios and supplementaldata Net assets applicable to common shares, end of period (inmillions) $176 $164 $171 $152 $121 $160 Ratios (as a percentage of average net assets): Expenses 1.57 1.62 1.93 2.43 2.25 5 1.16 6 Net investmentincome 9.65 9.63 11.33 11.34 9.93 5 9.55 7 Portfolio turnover (%) 56 45 71 72 37 46 Seniorsecurities Total value of APS outstanding (inmillions) — $86 Involuntary liquidation preference per unit (inthousands) — 25 Average market value per unit (inthousands) — 25 Asset coverage perunit 8 — 9 $71,364 Total debt outstanding end of period (inmillions) $86 $88 $80 $67 $58 — Asset coverage per $1,000 ofAPS 10 — $2,856 Asset coverage per $1,000 ofdebt 11 $3,054 $2,871 $3,136 $3,268 $3,090 — 24 Investors Trust | Annual report See notes to financial statements 1 For the ten-month period ended 10-31-08. The Fund changed its fiscal year end from December 31 to October31. 2 Based on the average daily sharesoutstanding. 3 Total return based on net asset value reflects changes in the Fund’s net asset value during each period. Total return based on market value reflects changes in market value. Each figure assumes that dividend and capital gain distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the Fund’s shares traded during theperiod. 4 Notannualized. 5 Annualized. 6 Ratios calculated on the basis of expenses relative to the average net assets of common shares. Without the exclusion of preferred shares, the ratios of expenses would have been 0.76% for the year ended 12-31-07. 7 Ratios calculated on the basis of net investment income relative to the average net assets of common shares. Without the exclusion of preferred shares, the ratios of net investment income would have been 6.26% for the year ended 12-31-07. 8 Calculated by subtracting the Fund’s total liabilities from the Fund’s total assets and dividing that amount by the number of APS outstanding, as of the applicable 1940 Act Evaluation Date, which may differ from the financial reportingdate. 9 In May 2008, the Fund entered into a Committed Facility Agreement with a third-party commercial bank in order to redeem the APS. The redemption of all APS was completed on 6-12-08. 10 Asset coverage equals the total net assets plus APS divided by the APS of the Fund outstanding at periodend. 11 Asset coverage equals the total net assets plus borrowings divided by the borrowings of the Fund outstanding at period end (Note 7). As debt outstanding changes, level of invested assets may change accordingly. Asset coverage ratio provides a consistent measure ofleverage. See notes to financial statements Annual report | Investors Trust 25 Notes to financial statements Note 1 — Organization John Hancock Investors Trust (the Fund) is a closed-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). During the year ended October 31, 2012, the Fund filed a registration statement with the Securities and Exchange Commission authorizing the Fund to issue an additional 1,000,000 common shares through an equity shelf offering program. Under this program, the Fund, subject to market conditions, may raise additional equity capital from time to time at a net price at or above the Fund’s net asset value per common share. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
